                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                                        Case No. 3:19-mj-185

DAVID CLAYTON WILLIAMS
________________________________/

                ORDER OF DETENTION - HEARING WAIVED

      In accordance with the Bail Reform Act, 18 U.S.C. §3142(f), the government

moved for detention. Defendant, after consulting with counsel, and after inquiry by

the court, waived a detention hearing at this time without prejudice to requesting a

hearing at a later date. Defendant did also waive a preliminary hearing.

      The Defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in

custody pending appeal. The Defendant shall be afforded a reasonable opportunity

for private consultation with defense counsel. On order of a court of the United

States or on request of an attorney for the Government, the person in charge of the

corrections facility shall deliver the defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.
Dated:        August 20, 2019



                                s/   Hope Thai Cannon
                                HOPE THAI CANNON
                                UNITED STATES MAGISTRATE JUDGE




3:19-mj-185
